Citation Nr: 1753662	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  12-06 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating (or evaluation) in excess of 20 percent for cervical spine degenerative disc disease with stenosis (a neck disability) prior to August 5, 2014, and in excess of 30 percent from August 5, 2014, for cervical spine degenerative disc disease with radiculopathy.

2.  Entitlement to an effective date prior to August 19, 2008, for the award of service connection for left shoulder tendonitis.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1992 to February 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2009 and November 2011 by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  A February 2015 rating decision granted an increased 30 percent rating effective from August 5, 2014, for cervical spine degenerative disc disease with radiculopathy.  The issue provided on the title page of this decision has been revised to reflect the matter for appellate review.

In March 2017, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were remanded for additional development in October 2014.  

The Board notes that the issue of entitlement to service connection for a headache disorder, including as secondary to a service-connected neck disability, was raised in March 2017, but was denied in a June 2017 rating decision.  VA records show the Veteran was notified of the decision and her appellate rights, but that she has expressed no disagreement from that determination.  No further action as to this matter is required.



FINDINGS OF FACT

1.  Prior to August 5, 2014, the evidence demonstrated that the Veteran's service-connected neck disability was manifested by forward flexion greater than 15 degrees, without incapacitating episodes having a total duration of four weeks during a 12-month period.

2.  Since August 5, 2014, the evidence demonstrates that the Veteran's service-connected neck disability was manifested by cervical spine degenerative disc disease with radiculopathy and forward flexion limited to 15 degrees or less without unfavorable ankylosis of the entire cervical spine or incapacitating episodes having a total duration of four weeks during a 12-month period.

3.  The evidence demonstrates that the Veteran's service-connected neck disability was manifested effective from September 21, 2011, by cervical spine degenerative disc disease with radiculopathy, and that radiculopathy symptoms from that date included mild incomplete paralysis to the left and right middle radicular nerve groups.

4.  The Veteran's initial claim for entitlement to service connection for a left shoulder disorder was received by VA on August 19, 2008, and service connection was established effective from that date.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for cervical spine degenerative disc disease with stenosis prior to August 5, 2014, and in excess of 30 percent from August 5, 2014, for cervical spine degenerative disc disease with radiculopathy have not been met.  38 U.S.C. § 1155 (2012), 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).

2.  The criteria for a separate 20 percent rating effective from September 21, 2011, for a left upper extremity middle radicular group nerve disability, secondary to cervical spine degenerative disc disease with radiculopathy, are met.  38 U.S.C. § 1155 (2012), 38 C.F.R. § 4.124a, Diagnostic Code 8511 (2017).

3.  The criteria for a separate 20 percent rating effective from September 21, 2011, for a right upper extremity middle radicular group nerve disability, secondary to cervical spine degenerative disc disease with radiculopathy, are met.  38 U.S.C. § 1155 (2012), 38 C.F.R. § 4.124a, Diagnostic Code 8511 (2017).

4.  The criteria for an effective date earlier than August 19, 2008, for the award of service connection for left shoulder tendonitis have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor her representative has raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2017).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2017).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (2017) (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45 (2017).

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion. 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

Traumatic arthritis is rated pursuant to the criteria found in Diagnostic Codes 5010, which directs that evaluations are to be made pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2017).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2017).

VA regulations provide that disabilities of the spine, including under Diagnostic Codes 5237 (lumbosacral or cervical strain), 5242 (degenerative arthritis of the spine), and 5243 (intervertebral disc syndrome), are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2017).  The General Rating Formula for Diseases and Injuries of the Spine provides a 100 percent rating for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less; or with favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; with combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2017).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2017).  

The rating criteria for intervertebral disc syndrome require rating of the disability either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations with rating for all other disabilities, whichever method results in the higher rating.  A 40 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

The regulations also provide for separate ratings for chronic orthopedic and neurological manifestations of intervertebral disc syndrome.  Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, moderate degree.  38 C.F.R. § 4.124a (2017).  

Under Diagnostic Code 8511, paralysis of the middle radicular group when complete (i.e., adduction, abduction and rotation of arm, flexion of elbow, and extension of wrist lost or severely affected) warrants a 70 percent rating for the major extremity and a 60 percent rating for the minor extremity.  Ratings are provided for incomplete paralysis as follows: severe, major - 50 percent, minor - 40 percent; moderate, major - 40 percent, minor - 30 percent; and mild, major   20 percent, minor - 20 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8511 (2017).

Under Diagnostic Code 8515, paralysis of the median nerve when complete (i.e., the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances) warrants a 70 percent rating for the major extremity and a 60 percent rating for the minor extremity.  Ratings are provided for incomplete paralysis as follows: severe, major - 50 percent, minor - 40 percent; moderate, major - 30 percent, minor - 20 percent; and mild, major - 10 percent, minor - 10 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2017).

Under Diagnostic Code 8516, paralysis of the ulnar nerve when complete (i.e., the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; and flexion of wrist weakened) warrants a 60 percent rating for the major extremity and a 50 percent rating for the minor extremity.  Ratings are provided for incomplete paralysis as follows: severe, major - 40 percent, minor - 30 percent; moderate, major - 30 percent, minor - 20 percent; and mild, major - 10 percent, minor - 10 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8516 (2017).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2017).

In this case, the Veteran contends that her service-connected neck disability is more severe than indicated by the present ratings.  Her claim for an increased rating was received by VA on August 19, 2008.  In statements and testimony in support of her claim she reported having pain on motion and a sharp pain that traveled down her left arm.  At her March 2017 hearing she described having incapacitating episodes of neck disorder symptoms over several weeks duration that required physician administered injections.  She stated she had been provided periodic notes for bed rest and estimated that she had missed 20 to 30 days of work in a year.  

Service treatment records show the Veteran sustained injuries including to the neck in an April 1999 fall while jogging.  A September 1998 report of medical history noted injuries including to the neck.  

VA examination in November 2000 revealed the curvature of the Veteran's cervical spine was within normal limits.  No spinous process tenderness was elicited and there was no muscle atrophy to the upper extremities.  Muscle power was 5/5.  Sensory perception was within normal limits and deep tendon reflexes were normal.  Range of motion was within normal limits without restriction or pain.  Range of motion studies revealed flexion to 65 degrees, extension to 50 degrees, right lateral flexion to 40 degrees, left lateral flexion to 40 degrees, right rotation to 80 degrees, and left rotation to 80 degrees.  There was no evidence of weakness, fatigue, lack of endurance, or incoordination.  The examiner found no pathology to render a diagnosis for a residual of a neck injury.  An X-ray study of the cervical spine revealed moderately advanced features of cervical spondylosis from C3 through C6 with multilevel disc space narrowing and mild to moderate bilateral foraminal compromise at C5-6.  

On VA examination in April 2009 the Veteran complained of symptoms including chronic neck pain.  She described having constant, severe, achy pain, but denied any incapacitating episodes that had required bedrest/treatment by a physician.  No flare-up of symptoms was reported.  She stated she had problems with lifting and carrying and that she had lost work for five to six days due to her combined neck and low back disabilities.  Her usual occupation was as a "cytotech."  She was able to perform activities of daily living, but had problems with zippers on the back of her clothes and had to use a long-handled brush to wash.  She was able to drive with some difficulty turning her head from side to side.  An examination of the cervical spine revealed pain on motion, right and left, but no spasm, atrophy, guarding, tenderness, or weakness.  Posture, head position, and gait were normal.  There was symmetry of the spine in appearance.  There was no evidence of abnormal spinal curvature.  Motor examination of the spine was 5/5.  Muscle tone was normal without evidence of muscle atrophy.  Sensory and reflex examinations were normal to the upper extremities.  Range of motion studies revealed flexion to 25 degrees, extension to 35 degrees, right lateral flexion to 25 degrees, left lateral flexion to 25 degrees, right rotation to 65 degrees, and left rotation to 65 degrees.  There was objective evidence of pain on active range of motion and following repetitive motion.  An X-ray study of the cervical spine revealed mild mid-cervical degenerative disc disease (DDD) with left neural foraminal compromise at C5/6.  The diagnoses included cervical spine DDD.

VA examination on September 21, 2011, included a diagnosis of cervical spine degenerative disc disease with bilateral upper extremity radiculopathy.  It was noted the Veteran complained of stiffness, fatigue, decreased motion, and numbness due to her spinal condition with slight fecal leakage problems.  She denied spasms, paresthesias, or weakness.  She reported experiencing constant pain in the neck area that traveled to the back, head, arms, hands, and fingertips.  The pain level was described as moderate and exacerbated by physical activity.  It was relieved by rest and medication.  During flare-ups she experienced limitation of motion with difficulty putting on clothes, shoes and socks and bathing.  The examiner noted her posture was normal and that she walked with a normal gait.  She used a neck brace.  Muscle strength was grade 5.  There was no evidence of muscle spasm, tenderness, weakness, loss of tone, or atrophy of the limbs.  There was evidence of radiating pain on movement described as pain from the cervical paraspinal area to the bilateral trapezius.  There was evidence of guarding, but no ankylosis of the cervical spine.  Range of motion studies revealed motion to the point of pain with flexion to 30 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right rotation to 70 degrees, and left rotation to 70 degrees.  Repetitive range of motion was possible with no changes in motion.  There was no additional degree of limitation.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Head position was normal and there was symmetry of the spine in appearance.  There was symmetry of spine motion with normal spinal curvature.  

Neurological examination revealed sensory dysfunction demonstrated by numbness from the shoulder to the fingers, bilaterally.  There was no motor dysfunction and cerebellar function was intact.  There was no sign of pathological reflexes to the upper extremities, but there were signs of cervical intervertebral disc syndrome.  The effects on the Veteran's usual occupation were noted to include limitation in walking, climbing steps, bending, lifting, and reaching above the head.  Daily activity was limited in mowing the lawn, raking the lawn, climbing ladders, bending, and heavy lifting.  An X-ray study revealed DDD with left neural foraminal compromise at C5-6.

Private treatment records note a November 2013 examination of the cervical spine revealed no bony abnormality, no edema, and no ecchymosis.  There was full range of motion to flexion and extension and lateral bending and rotation were normal.  There was no pain on range of motion activities.  The paravertebral muscles were nontender with no muscle spasm.  There was normal muscle strength to the bilateral upper extremities and sensation was intact to light touch.  Deep tendon reflexes were normal at the elbow and wrist. The diagnoses included cervical spine pain.  A December 18, 2013, MRI report revealed cervical spine stenosis.

An April 3, 2014, private treatment report noted the Veteran complained of cervical spine pain extending to the arms at times with tingling, right worse than left.  An April 2014 physical therapy examination report noted she complained of a 15-year history of progressive neck pain.  She denied having any numbness or tingling in the arms.  She stated pain interrupted her sleep and that she had difficulty when turning her head driving, when getting dressed, and when taking a shower.  Active range of motion studies revealed forward bending to 25 degrees, backward bending to 20 degrees, right rotation to 30 degrees, and left rotation to 35 degrees.  There was guarding with all movements with pain always present and increased intensity on extension.  Upper extremity dermatomes and reflexes were normal.  Neural tissue tension was positive, bilaterally, to the median nerve and positive to the ulnar nerve on the right.  

Private treatment range of motion studies in June 2014 revealed forward bending to two fingers from chest, backward bending to 25 degrees, right rotation to 50 degrees, left rotation to 45 degrees, right side bending to 5 degrees, and left side bending to 5 degrees.  There was guarding with all movements.  Range of motion studies in August 2014 revealed forward bending to three fingers from chest, backward bending to 10 degrees, right rotation to 37 degrees, left rotation to 20 degrees, right side bending to 5 degrees, and left side bending to 5 degrees.  There was guarding with all movements and pain on rotation.  Upper extremity dermatomes and reflexes were normal.  Neural tissue tension was positive, bilaterally, to the median nerve and positive to the ulnar nerve on the right.

In correspondence received by VA on August 5, 2014, the Veteran indicated her service-connected neck disability had increased in severity.  She also, in essence, noted having received pertinent private medical treatment.  

VA examination in February 2015 included a diagnosis of cervical spine DDD with stenosis.  It was noted the Veteran complained her neck disability was getting worse and described having constant, dull ache mild to moderate pain with a shooting, stabbing pain in the neck a couple of times per week.  She stated her fingers were numb three to four time per day.  She reported difficulty with activities like bowling and turning her head while driving.  Range of motion studies revealed forward flexion to 10 degrees, extension to 12 degrees, right lateral flexion to 9 degrees, left lateral flexion to 10 degrees, right rotation to 5 degrees, and left rotation to 5 degrees.  The decreased range of motion was noted to interfere with driving due to an inability to rotate left or right.  Repetitive range of motion was possible with no additional degree of limitation.  It was noted that the Veteran worked as a laboratory technician and that an opinion as whether functional ability with repeated use over a period of time was significantly limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use could not be determined without mere speculation, because the prolonged movements required for her occupation could not be reproduced at the examination.  

The examiner noted there was no evidence of spasm or guarding and localized tenderness did not result in an abnormal gait or abnormal spinal contour.  Muscle strength testing was normal to the upper extremities with no evidence of muscle atrophy.  Reflexes were normal.  Sensory examination was normal to the shoulders, forearms, and left hand and fingers, but was decreased to the right hand and fingers.  There was mild intermittent pain to the bilateral upper extremities and mild numbness, paresthesias, and/or dyesthesias to the right upper extremity.  The nerve root involved was identified as C7 (middle radicular group) and noted to be mild in severity.  There was no ankylosis of the spine.  There was intervertebral disc syndrome (IVDS) to the cervical spine, but no episodes of acute signs or symptoms due to IVDS that required bed rest prescribed by a physician in the past 12 months.  A neck brace was used regularly.  It was noted that electromyography (EMG) studies in December 2012 revealed moderate slowing of the right median nerve at the wrist involving motor and sensory fibers, but that there was no electrophysiological evidence of cervical nerve root irritation noted at that time.  The cervical spine condition was noted to impact her ability to work with difficulty doing things like bowling and turning to see traffic while driving.  The examiner commented that the EMG study reported that radiculopathy was not of cervical origin and that records noted numbness and tingling had resolved after the Veteran underwent a right carpal tunnel release in February 2013.  

The February 2015 VA examiner also conducted a peripheral nerves examination and provided a diagnosis of radiculopathy to the bilateral upper extremities.  A date of diagnosis in September 2011 was provided.  The examiner attributed the Veteran's mild bilateral upper extremity numbness to the diagnosis and identified mild incomplete paralysis to the bilateral median and ulnar nerves.  Muscle strength testing was normal with no evidence of muscle atrophy.  Reflex and sensory examinations were normal with no evidence of trophic changes.  Phalen's sign was positive on the right.  The examiner again noted that the December 2012 EMG study revealed no electrodiagnostic evidence of cervical nerve root irritation, but did not revise the provided radiculopathy diagnosis.  Subsequent VA treatment records include diagnoses of cervical radiculopathy.

Based upon the evidence of record, the Board finds that the Veteran's service-connected neck disability is most appropriately rated under the provisions of Diagnostic Code 5243.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  The evidence of record indicates that diagnoses of cervical DDD have been provided.

The Board finds that prior to August 5, 2014, the evidence demonstrated that the Veteran's service-connected neck disability was manifested by forward flexion greater than 15 degrees, without incapacitating episodes having a total duration of four weeks during a 12-month period.  The pertinent evidence shows that upon VA examination in April 2009 the Veteran denied having any incapacitating episodes that had required bedrest/treatment by a physician.  Range of motion studies at that time revealed flexion to 25 degrees.  A September 2011 VA examination also revealed flexion to the point of pain of 30 degrees.  These range of motion findings are found to be consistent with private treatment motion reports indicating cervical spine flexion to 25 degrees in 2014.  Therefore, the Board finds that a rating in excess of 20 percent prior to August 5, 2014, for a neck disability manifested by limitation of cervical spine motion is not warranted.  

The Boards also finds that since August 5, 2014, the evidence demonstrates that the Veteran's service-connected neck disability was manifested by forward flexion limited to 15 degrees or less as shown by VA examination in February 2015.  There is no evidence of unfavorable ankylosis of the entire cervical spine nor probative evidence of incapacitating episodes, as defined by VA regulations, having a total duration of four weeks during a 12-month period.  Although the Veteran testified in March 2017 that she had experienced such episodes, her statements as to this specific matter are found to be not credible in light of the overall evidence of record.  Therefore, the Board finds that a rating in excess of 30 percent from August 5, 2014, for a neck disability manifested by limitation of cervical spine motion is not warranted.

The Board further finds, however, that the evidence of record demonstrates that the Veteran's service-connected neck disability was manifested effective from September 21, 2011, by cervical spine degenerative disc disease with radiculopathy, and that radiculopathy symptoms from that date included mild incomplete paralysis to the left and right middle radicular nerve groups.  The pertinent evidence shows that upon VA examination on that date the Veteran complained of constant neck pain that traveled to the back, head, arms, hands, and fingertips and that a diagnosis of bilateral upper extremity radiculopathy was provided.  It is also significant that private treatment records in 2014 revealed neural tissue tension testing was positive, bilaterally, to the median nerve and positive to the ulnar nerve on the right.  These findings are consistent with the February 2015 VA examination reports of radiculopathy to the bilateral upper extremities with mild incomplete paralysis to the bilateral median and ulnar nerves.  Although the February 2015 examiner identified both mild incomplete paralysis to the bilateral median and ulnar nerves and mild impairment to the middle radicular nerve group, the Board finds that ratings for the middle radicular group are more advantageous to the Veteran than separate combined ratings for the median and ulnar nerves.  The February 2015 examiner's opinions, overall, are indicative of radiculopathy and mild incomplete paralysis to the middle radicular nerve groups of the left and right upper extremities.  Accordingly, separate 20 percent ratings, but no higher, effective from September 21, 2011, for mild incomplete paralysis to the left and right middle radicular nerve groups are warranted.

The Board acknowledges that the Veteran is competent to report observable symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  She is not, however, competent to identify a specific level of disability.  Such competent evidence concerning the nature and extent of the service-connected disability has been provided by VA medical professionals who examined her.  These medical findings adequately address the criteria under which this disability is evaluated.  The Board accords the objective medical findings greater weight than subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Therefore, the claims for increased or additional separate ratings must be denied except as granted herein.

The Board has not overlooked the fact that the Veteran experienced pain.  However, pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Such was addressed in the aforementioned VA examinations.  Although the Veteran complained of more severely disabling problems, there is no evidence other than as described herein demonstrating any additional loss of motion or functional loss that affected her ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance.  The assigned ratings adequately represent the Veteran's degree of impairments based upon the overall evidence of record.  

The preponderance of the evidence in this case is against the claims for any increased schedular rating.  The theory of entitlement to a higher rating under the provisions of 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran nor reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).

Earlier Effective Date Claim

VA regulations provide that the terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (effective prior to March 24, 2015).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2017).  A sympathetic reading as to all potential claims raised by the evidence is required.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  

The Board, however, is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).  A VA failure of a duty to assist a veteran or even the existence of "grave procedural error" do not render a VA decision non-final.  See Cook v. Principi, 318 F.3d 1334, 1348 (Fed. Cir. 2002).

VA law provides that the effective date for an award of disability compensation for an original claim shall be the date of receipt of the claim, or the date entitlement arose, whichever is later, unless the claim is received within one year of separation from service.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).  

The Veteran's initial claim for entitlement to service connection for a left shoulder disorder was received by VA on August 19, 2008.  Service connection for this disability effective from that date was established in a November 2011 rating decision.  The Veteran has asserted that an effective date retroactive to the date of her release from service was warranted because the disorder was onset in service.  There is no evidence of any earlier claim as to the matter.  Although she contends, in essence, that she was not adequately assisted or advised of the compensation claims process upon her discharge from service, there is no basis under applicable VA law for the earlier benefits sought.  Therefore, the claim for entitlement to an earlier effective date is denied.

						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an evaluation in excess of 20 percent for cervical spine degenerative disc disease prior to August 5, 2014, and in excess of 30 percent from August 5, 2014, for cervical spine degenerative disc disease with radiculopathy is denied.

A separate 20 percent rating effective from September 21, 2011, for a left upper extremity middle radicular group nerve disability, secondary to cervical spine degenerative disc disease with radiculopathy, is granted, subject to the regulations governing the payment of monetary awards.

A separate 20 percent rating effective from September 21, 2011, for a right upper extremity middle radicular group nerve disability, secondary to cervical spine degenerative disc disease with radiculopathy, is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to an effective date prior to August 19, 2008, for the award of service connection for left shoulder tendonitis is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


